Citation Nr: 1707489	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  16-45 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991 and October 2004 to December 2005, with additional service in the National Guard.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a rating decision of the Evidence Intake Center in Newnan, Georgia.  The claim is otherwise under the jurisdiction of the Regional Office (RO) in Detroit, Michigan.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2016, VA informed the Veteran that his appeal had been certified to the Board.  In February 2017 correspondence, the Veteran wrote that he wished to withdraw his appeal and request that a new VA examination be scheduled for PTSD and a right hip disability.  Although the Regional Office interpreted this correspondence as a desire to withdraw the claims on appeal, the Board does not agree.  See 38 C.F.R. §§ 20.202, 20.204(b) (2016).  Looking at the totality of the Veteran's statement, it is clear to the Board that despite the use of the word "withdraw," the appellant did not intend to withdraw his claims, but is instead asking that at this time his appeal be withdrawn from the Board's review, and that VA examinations be held prior to further adjudication.  

When a Veteran fails to appear for a VA examination scheduled in conjunction with an original claim, good cause must be shown for his failure to appear, or the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655 (2016).  In May 2016, the Veteran wrote that he never received notification of his scheduled VA examinations.  A review of the record shows that the March 2016 request for a VA examination sent to the Battle Creek VA Medical Center lists an address which is not the same as the address that the Veteran provided on his November 2015 claim, nor is it the address used by the RO to send him a rating decision in April 2016.  

A subsequent July 2016 request for a VA examination sent to the Battle Creek VA Medical Center also shows the incorrect address.  

A December 2016 VA document indicates that the VA Medical Center had been provided the new address by the RO, but not the Veteran's new phone number, and that new VA examinations should be scheduled; however, the very next day the case was certified to the Board, and no further examinations were scheduled.

The Board finds that it is highly possible that the Veteran's VA examination notice was sent to the wrong address, and this is good cause for his failure to report for the scheduled examinations.  These issues should therefore be remanded in order to provide the Veteran with the appropriate VA examinations and any other indicated development prior to further adjudication.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

The Veteran's September 2016 Form 9 substantive appeal also requested a video conference hearing before a Veterans Law Judge.  The Board finds that this remains a valid, pending request; however, the Veteran's subsequent correspondence indicates that he would like an opportunity to attend a VA examination prior to his claims being addressed by the Board.  The Board therefore instructs the AOJ to schedule the Veteran for a Board video conference hearing only after the above VA examinations have been completed and a supplemental statement of the case has been issued if the issues have not been granted and remain on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including all records from the Battle Creek VA Medical Center since May 2016.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.

2. Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any diagnosed psychiatric disorder to include posttraumatic stress disorder.  The physician must be provided access to all pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that all Virtual VA and VBMS records have been reviewed.  

After a thorough review of the claims file and medical history, the examiner is to discuss whether it is at least as likely as not (i.e., there is a 50/50 chance) that any diagnosed psychiatric disorder, to include posttraumatic stress disorder, is related to his service.  In so doing the examiner must address the appellant's service in Southwest Asia and Iraq during the periods of active duty service noted above.  

The examiner must provide both clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered.  If he/she is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the physician must specifically explain why the cause of any diagnosed disorder is unknowable.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed right hip disability.  The physician must be provided access to all pertinent files in Virtual VA and/or VBMS.  The physician must specify in the report that all Virtual VA and VBMS records have been reviewed.  

After a thorough review of the claims file and medical history, the examiner is to discuss any diagnosed right hip disorder and address whether it is at least as likely as not (i.e., there is a 50/50 chance) that any such disorder is related to his service, to include consideration of his service treatment records which show December 2005 post deployment complaints of leg problems.

The examiner must provide both clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered.  If he/she is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the physician must specifically explain why the cause of any diagnosed disorder is unknowable.

4. The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review all additional evidence and readjudicate the Veteran's claims.  If either benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be provided an opportunity to respond.

6. If after the foregoing directives have been completed either claim remains denied, then schedule the Veteran for a video conference hearing in accordance with his September 2016 request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

